DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Response to Arguments
	The filing of June 13, 2022 has been fully considered.  The remarks regarding the drawing objections are not persuasive.  The requirements of Rule 1.81(a) are not an alternative to the requirements of Rule 1.83(a); Applicants must comply with both rules.  The remarks regarding the prior art rejections are also not persuasive.  The remarks contend that the 103 rationale results in rendering the device inoperable because Hollerback “comprises a mutli axis robot…”  The remarks do not explain any specific reason why the internal channel configuration of claim 1 could not work with a multi-axis robot.  In fact, claim 1 defines that that the robotic arm has multiple rotatable joints which appears to require that the arm is multi-axis, especially in light of figure 1 of the present application.  Additionally, the secondary reference Koslowsky teaches a fueling robot with an arm that rotates about multiple axes (see figure 1; arm 12 rotates about axes B and C).  Accordingly, the remarks contending that the 103 rationale would render the device of Hollerback inoperable are not persuasive.  The comments and explanations below are also responsive to the filing of June 13, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the channel recited in claim 1 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 15 includes the transitional phrase “consisting of” which means that the claimed system excludes structures which are not listed in the claim.  MPEP 2111.03(II).  The original disclosure does not include the phrase “consisting of” and does not appear to include any other basis for excluding structures for the claimed system.  For example, dependent claims 2-8 and 10-14 recite that the system includes a metal chain, a platform, a camera, a metal grate, and the like; there does not appear to be any basis to affirmatively exclude these structures from the claim scope.  As such, the new claim language constitutes new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollerback (US 8,393,362) in view of Christman (US 6,367,516) and further in view of Koslowsky (US 6,431,226)
Regarding claim 1, Hollerback discloses an automatic fuel dispensing system, comprising: 
an electronic terminal (82); 
the electronic terminal comprising a processor (60); 
a robotic fuel arm (10) in operable connection with the processor (60)(column 3, lines 17-18); 
the electronic terminal programmed to perform a fueling program (column 5, line 61-column 6, line 8); the fueling program comprising the steps of: 
providing a plurality of fuel options for a user to select (column 6, lines 3-5); 
upon the selection of a fuel option, performing a payment process (column 5, line 67); 
upon completion of the payment process, performing a fueling process (column 6, lines 20-23); 
wherein the fueling process enacts the robotic fuel arm to fuel a vehicle (column 6, lines 20-23).
Hollerback discloses the claimed subject matter as discussed above, but does not appear to specifically disclose that the payment process occurs before the fueling process.
Christman teaches that it is known to require completion of a payment process (credit card authorization) prior to enacting a fueling operation (column 24, lines 25-29).
It would have been obvious to one skilled in the art to modify the programming of Hollerback to verify credit card authorization prior to enacting the fueling process, based on the disclosure of Christman, for the purpose of eliminating the possibility of unpaid fuel dispensing.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Hollerback also does not disclose that the robotic arm has a plurality of segments and a plurality of rotatable joints, the plurality of segments and the plurality of rotatable joints defining a channel to accommodate the flow of fuel therethrough.
Koslowsky teaches that it is known to provide a refueling robot with a robotic arm having a plurality of segments and a plurality of rotatable joints, the plurality of segments and the plurality of rotatable joints defining a channel to accommodate the flow of fuel therethrough (figure 1; segments 12 and 15, with joints 11 and 13).
It would have been obvious to one skilled in the art to modify the device of Hollerback to have the fueling channel inside the robotic arm and passing through the rotatable joints, based on the teaching of Koslowsky, for the purpose of preventing the fuel line from snagging on other objects, and/or as a routine selection of a known equivalent fueling arm for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Hollerback discloses that the electronic terminal comprises a card reader (column 5, line 67).
	Regarding claim 5, Hollerback discloses that a nozzle (152) is disposed on a distal end of the robotic fuel arm (column 6, lines 20-23).
	Regarding claims 6-8, Hollerback discloses that the nozzle is interchangeable with a plurality of interfaces, the plurality of interfaces comprises at least one gas cap remover and at least one fuel dispenser, and the plurality of interfaces is automatically interchangeable via the fueling program (column 6, lines 17-30 discloses that the robotic arm is interchangeable between the gripping tool 40 and the nozzle 152 by picking up or putting down the nozzle; the gripping tool is a gas cap remover in that it is disclosed as removing a gas cap). 	Regarding claim 13, Hollerback discloses a camera in operable connection with the processor (column 5, line 53).

Regarding claim 15, the system of Hollerback in view of Christman and Koslowsky accounts for this subject matter in that the system can be conceptually defined as only those elements.  In other words, although the overall station or surroundings shown in Hollerback include a concrete slab (14), a tank (142), and the like, the system is conceptually defined as only the elements listed above in the rejection of claim 1.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hollerback (US 8,393,362) in view of Christman (US 6,367,516) and Koslowsky (US 6,431,226) and further in view of Claassen (US 5,159,523).
Regarding claims 3 and 4, Hollerback, Christman, and Koslowsky account for much of the claimed subject matter as discussed above, but does not disclose a grounding connection, wherein the grounding connection is configured to ground the vehicle before, during, and after the fueling process, wherein the grounding connection comprises a metallic chain.
Claassen teaches that it is known to use a metal chain to ground a vehicle for refueling in order to avoid accidental electrostatic discharge (column 1, lines 53-60)
It would have been obvious to one skilled in the art to modify the device of Hollerback in view of Christman to have a grounding chain, based on the teaching of Claassen, for the purpose of suppressing accidental electrostatic discharge during refueling.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hollerback (US 8,393,362) in view of Christman (US 6,367,516) and Koslowsky (US 6,431,226) and further in view of Cajiga (US 2012/0318406)
Regarding claim 10, Hollerback, Christman, and Koslowsky account for much of the claimed subject matter as discussed above, but do not disclose that the electronic terminal and the robotic fuel arm are mounted upon a platform.
Cajiga teaches that it is known to mount a refueling station on a platform (16).
It would have been obvious to one skilled in the art to mount the system of Hollerback in view of Christman on a platform, based on the teaching of Cajiga for the purpose of making the refueling station mobile and/or prefabricated.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hollerback (US 8,393,362) in view of Christman (US 6,367,516) and Koslowsky (US 6,431,226) and further in view of Martensson (US 2017/0344233)
Regarding claims 11 and 12, Hollerback, Christman, and Koslowsky account for much of the claimed subject matter as discussed above, but does not appear to disclose that the interface includes a touch screen or a plurality of buttons.  
Martensson teaches that it is known to provide an interface of a refueling station with buttons or a touch screen input.
It would have been obvious to one skilled in the art to select either a plurality of buttons or a touch screen for the input in the device of Hollerback in view of Christman, based on the teaching of Martensson as a simple selection of a known, equivalent, and reliable input structure for performing the same function as the user input of Hollerback.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hollerback (US 8,393,362) in view of Christman (US 6,367,516) and Koslowsky (US 6,431,226) and further in view of Hernandez (US 2005/0284704).  
Regarding claim 14, Hollerback, Christman, and Koslowsky account for much of the claimed subject matter as discussed above, but do not disclose a metal grate disposed adjacent to the electronic terminal.
Hernandez teaches that it is known to provide a device with a metal grate (36) for parking a vehicles on to collect spilled fluid (paragraph 0015; figures 1 and 2)
It would have been obvious to one skilled in the art to provide the device of Hollerback in view of Christman with a mat device having a metal grate based on the teaching of Hernandez for the purpose of collecting spilled fluid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799